NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1768
                                      ___________

                                TERRY SIMONTON, JR.,
                                            Appellant

                                             v.

                MEGAN E. RYLAND-TANNER, Former Assistant
                       District Attorney for Lebanon County;
            DAVID J. ARNOLD, JR., District Attorney for Lebanon County;
                     JAMES GRUMBINE, Former Detective for
                        Lebanon County District Attorney
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4-19-cv-00528)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 19, 2020
            Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges

                           (Opinion filed: December 15, 2020)
                                        _________

                                        OPINION *
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant Terry Simonton, Jr., an inmate proceeding pro se and in forma pauperis,

appeals from the District Court’s order dismissing his complaint for failure to state a

claim. For the reasons that follow, we will summarily affirm the District Court’s

judgment.

       Because we write primarily for the benefit of the parties, we recite only the

relevant facts. Simonton’s complaint asserted claims pursuant to 42 U.S.C. § 1983 for

violations of his Fourteenth Amendment right to due process. He claimed that Detective

Grumbine falsified credentials during his testimony at Simonton’s criminal trial, and that

Deputy District Attorney Ryland-Tanner both knew about the falsification when made

and subsequently failed to correct it. Simonton asserted that this allegedly falsified

testimony “allowed the jury to convict an innocent man.” Simonton sought money

damages in the amount of $250,000 from each defendant, “or if granted jury trial, . . .

further damages in excess of five million dollars, ($5,000,000.00), based upon the color

of state law negligence claims.”1

       Screening Simonton’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A, the Magistrate Judge found that the complaint failed to state a claim on which

relief could be granted, because Ryland-Tanner and Grumbine were immune from suit,

and Simonton made no specific allegations of any kind against District Attorney Arnold.

The Magistrate Judge granted Simonton leave to file an amended complaint, which he


1
 As the Magistrate Judge noted in her report, Simonton did not allege any state law
negligence claims related to this latter relief. See R. & R. at 3 n.2, ECF No. 15.
                                              2
did. The Magistrate Judge then recommended dismissing the amended complaint with

prejudice because it failed to cure the defective claims, and any further amendment would

be futile. The District Court adopted the Magistrate Judge’s recommendation and

dismissed the complaint with prejudice. 2 Simonton timely filed a notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review dismissal pursuant

to § 1915A under the same de novo standard of review that we apply to our review of a

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). 3 We also review

de novo legal determinations regarding immunity. See Dotzel v. Ashbridge, 438 F.3d

320, 324–25 (3d Cir. 2006). We may summarily affirm if the appeal fails to present a

substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam); 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We agree with the District Court that the complaint “fails to state a claim upon

which relief can be granted [and] seeks monetary relief from a defendant who is immune

from such relief.” 28 U.S.C. § 1915A(b). 4 Section 1983 “provides that every person who


2
  In its order the District Court noted that because Simonton’s complaint framed his
entitlement to relief around his purportedly wrongful—yet still valid—conviction, the
claims would also be barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).
Because there are independent grounds for dismissal with prejudice, we need not reach
the question of whether the District Court was correct in this determination.
3
  See Harnage v. Lightner, 916 F.3d 138, 140–41 (2d Cir. 2019) (per curiam); DeMarco
v. Davis, 914 F.3d 383, 386 (5th Cir. 2019); cf. Allah v. Seiverling, 229 F.3d 220, 223
(3d Cir. 2000) (“Our review of the District Court’s sua sponte dismissal for failure to
state a claim, which was authorized by 28 U.S.C. § 1915(e)(2)(B)(ii ) . . . , like that for
dismissal under Fed. R. Civ. P. 12(b)(6), is plenary.”).
4
  In his Objections to the Magistrate Judge’s Report and Recommendation, Simonton
devoted considerable space to the proposition that a court may not “develop arguments
on behalf of a litigant,” citing Pennsylvania state statutory provisions and case law. He
contended that the Magistrate Judge erred by discussing immunity defenses before the
                                             3
acts under color of state law to deprive another of a constitutional right shall be

answerable to that person in a suit for damages.” Imbler v. Pachtman, 424 U.S. 409, 417

(1976) (internal quotation marks and alteration omitted). However, “prosecutors are

absolutely immune from liability under § 1983 for their conduct in ‘initiating a

prosecution and in presenting the State's case,’ insofar as that conduct is ‘intimately

associated with the judicial phase of the criminal process.’” Burns v. Reed, 500 U.S. 478,

486 (1991) (quoting Imbler, 424 U.S. at 430–31). In assessing a § 1983 claim against a

prosecutor, “courts must ‘focus upon the functional nature of the activities rather than

[the prosecutor’s] status’ to determine whether absolute immunity is warranted.” Fogle v.

Sokol, 957 F.3d 148, 159 (3d Cir. 2020) (alteration in original) (quoting Imbler, 424 U.S.

at 430). Similarly, police officers who testify in criminal trials are protected by absolute

witness immunity from suits under § 1983. See Briscoe v. LaHue, 460 U.S. 325, 326

(1983); see also Kulwicki v. Dawson, 969 F.2d 1454, 1467 (3d Cir. 1992) (“Witnesses

who testify falsely at trial are similarly protected [by absolute immunity].”).

       Here, taking the allegations in Simonton’s complaint as true, the District Court

correctly held that Deputy District Attorney Ryland-Tanner and Detective Grumbine

were shielded from suit by absolute prosecutorial immunity and witness immunity,

respectively. The allegedly false testimony about Detective Grumbine’s credentials as a

sexual assault investigator occurred at trial, as the exhibits Simonton attached to his




defendants asserted them. Simonton fails to recognize that, as a prisoner proceeding in
forma pauperis and seeking redress from a governmental officer in federal court, his
complaint is subject to screening for dismissal, including on immunity grounds.
                                              4
amended complaint indicate. The conduct of a trial and presentation of evidence are

undeniably activities “intimately associated with the judicial phase of the criminal

process,” and therefore a prosecutor enjoys absolute immunity from suit based on those

activities. Moreover, Detective Grumbine’s testimony squarely falls within the witness

immunity principles of the Supreme Court and this Court.

       Simonton also lodged no specific allegations against District Attorney Arnold

whatsoever, mentioning him only insofar as he was named as a defendant. “A defendant

in a civil rights action must have personal involvement in the alleged wrongs.” Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Absent any allegation of District

Attorney Arnold’s personal involvement, Simonton’s complaint fails to state a claim

against him.

       Lastly, we conclude that the District Court did not err by declining to give

Simonton an opportunity to amend the complaint a second time to better support his

claims. As the District Court explained, the flaws in Simonton’s claims rendered any

further attempt at amendment futile. See Phillips v. County of Allegheny, 515 F.3d 224,

245 (3d Cir. 2008) (explaining that a district court need not permit a curative amendment

if such amendment would be futile).

       For the foregoing reasons, Simonton’s appeal fails to present any substantial

question, and we will summarily affirm the District Court’s order dismissing this action.




                                             5